PER CURIAM.
Robert Calvin Reese ("Defendant") appeals the trial court's judgment entered upon a jury verdict finding him guilty of one count of first-degree domestic assault, arguing that the trial court abused its discretion in admitting certain testimony into evidence. Finding that Defendant has failed to demonstrate that the trial court abused its discretion or that Defendant was prejudiced as a result, we affirm the judgment of the trial court.
No jurisprudential purpose would be served by a written opinion. However, we have provided the parties a memorandum setting forth the reasons for our decision. The judgment of the trial court is affirmed under Rule 30.25(b).